Citation Nr: 0503884	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  03-19 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel




INTRODUCTION

The record reflects the veteran had verified periods of 
active duty from September 1940 to December 1941, February 
1946 to January 1950, April 1950 to March 1954, and from 
April 1965 to May 1970.  The veteran died in April 1998.  The 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefit sought on appeal.


REMAND

Following a preliminary review of the record, the Board finds 
that additional development is required.  In that regard, 
there are potentially relevant medical records documenting 
treatment received by the veteran which have not been 
associated with the claims file.  Therefore, this matter will 
be returned to the RO to address this matter. 

In this regard, the Veterans Claims Assistance Act (VCAA) has 
redefined the obligations of VA with respect to claims for VA 
benefits.  VA has a duty to assist the appellant in the 
development of facts pertinent to her claim.  The revised 
statutory duty to assist requires VA to make all reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim for benefits.  See 38 U.S.C. § 
5103A.  This assistance specifically includes obtaining all 
relevant records, private or public, adequately identified by 
the claimant with proper authorization for their receipt; 
obtaining any relevant evidence in the custody of the Federal 
Government; and obtaining a medical examination or opinion 
where indicated.  Id.

Accordingly, in order to give the appellant every 
consideration with respect to her appeal, this case is 
REMANDED for the following:  (Translation of the March 2004 
statement of Dott. Maruzzo is deferred in anticipation of 
additional records requiring translation.)

1.  After securing all necessary 
authorizations from the appellant, the RO 
should attempt to obtain the terminal 
hospital report from the Salvi Institute.  

If records are not obtained, notify the 
appellant and explain the efforts made to 
obtain them, and describing any further 
action to be taken with respect to the claim. 

2.  Following completion of the above and any 
other development deemed appropriate by the 
RO, the RO should readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the appellant, she and her 
representative should be furnished a 
supplemental statement of the case which 
includes all pertinent law and regulations 
and be afforded the applicable time period in 
which to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




